IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-30121
                          Summary Calendar
                       _____________________


MARIAH OFFER; DEAN RAYMOND;
PATRICK KERNS; JOHN JACOBS,

                                               Plaintiffs-Appellants,

                              versus

BASIC TOWING, INC.; DAN KOBASIC,
Individually and as Master of the
TUG KRYSTAL K; UNIDENTIFIED PARTY,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                       USDC No. 95-CV-210-T
_________________________________________________________________
                         January 16, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Mariah Offer, Dean Raymond, Patrick Kerns, and John Jacobs

sued Basic Towing, Inc., owner of the M/V TUG KRYSTAL K, and Dan

Kobasic, owner of Basic Towing and master of the vessel, to recover

travel expenses advanced to them but later deducted from their

wages when they refused to sail with the vessel prior to its

departure. The plaintiffs appeal the district court’s holding that


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the defendants were justified in deducting travel expenses from

their wages under 46 U.S.C. § 11501(2) and its holding that Offer,

Jacobs, and Kerns were jointly liable for delay costs and other

expenses incurred by the defendants resulting from Offer, Jacobs,

and Kerns breaching their employment contracts by refusing to sail.

       Under 46 U.S.C. § 11501(2), deductions from a seaman’s wages

are    justified      for   a    seaman    neglecting      or   refusing,      without

reasonable cause, to join the vessel or proceed to sea; the amount

of the deduction must be either not more than two days’ pay or a

sufficient     amount       to   defray     expenses      incurred     in   hiring   a

substitute.      The district court’s findings that the vessel was

seaworthy, safe, and liveable; that the plaintiffs did not have

reasonable cause to refuse to sail; and that the advanced travel

expenses deducted from their wages covered the expenses of flying

in replacements are factual findings plausible in the light of the

record read as a whole and not clearly erroneous.                 See Dow Chemical

v.    M/V   Roberta    Tabor,     815 F.2d 1037,   1042   (5th    Cir.     1987);

Employers Ins. of Wausau v. Suwannee River Spa L., 866 F.2d 752,

768 (5th Cir. 1989).

       The district court’s findings that Offer, Kerns, and Jacobs

acted together        in    quitting      and    that   their   breaches    of   their

employment contracts together caused a three-day delay in sailing

and incurred expenses to the defendants in the amount of $1,628 are




                                           -2-
also factual findings plausible in the light of the record read as

a whole and not clearly erroneous.   Id.

                                                 A F F I R M E D.




                               -3-